Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9-11 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 5, 9-11 and 13-15 claim a method without setting forth any steps involved in the method, this raising an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph because these claims merely recite a use without any active, positive steps delimiting how this use is actually practiced.  See MPEP 2173.05(q).
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3, 5, 6, 9, 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gazuit (DE 2124978).
	Gazuit discloses a tire forming apparatus comprising a drum spindle body (1/28/35), a plurality of arms (52) around the drum spindle body and pushing means (55/57) configured to push the arms in an axial direction where each of the arms includes a slidable contact portion (rear of arm at 56), a press portion (66) and a connecting portion 53 connected to the drum spindle body on the drum spindle body side.  This anticipates claim 1, Gazuit satisfying the claimed/disclosed “pushing means” as the pushing means therein includes a piston (57) as a driving source and pushing portion (55), this being reasonably equivalent to the disclosed pushing means.  As to claim 2, each arm includes a main body and a branch portion (downward extension where arm is coupled to 53).  As to claims 3 and 6, the rear surface of the arms where it contacts 55 is curved.  As to claims 5, 9, 10 and 13, Gazuit also forms a tire using the apparatus.  
Claim 4, 7, 8, 11, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gazuit (DE 2124978).
	As to claims 4, 7, 8 and 12, the rear surface of the arms where it contacts 55 is not specifically described but is depicted as a round element in cross section and given its function .
Claim 1-3, 5, 6, 9, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Marchini (US 2009/0277569) taken in view of Gazuit (DE 2124978).
	Marchini discloses a tire forming apparatus comprising a drum spindle body (19), a plurality of arms (20) around the drum spindle body and pushing means (16) configured to push the arms in an axial direction where each of the arms includes a slidable contact portion (at 23; note sliding when comparing figs. 1 and 2), a press portion (3/18) and a connecting portion (21) connected to the drum spindle body on the drum spindle body side.  Marchini thus teaches each of the requirements of claim 1 except that the pushing means are not described in sufficient detail to compare to the described pushing means to determine if they are the same or equivalent.  In Marchini, the pushing means therein includes a pushing portion (16) but there is no description of a driving source, the presently disclosed driving source being described as a motor and a cylinder.  As it is well known and conventional in this art to use a piston (i.e. fluid motor; typically within a cylinder) to effect axial movement of similar parts of a tire drum as exemplified by Gazuit (note 55/57), it would have been obvious to use such as the driving source for the pushing portion in Marchini for only the expected and predictable results, this being reasonably equivalent to the disclosed pushing means.  A tire forming apparatus as defined in claim 1 would therefore have been obvious.  As to claim 2, each arm includes a main .  
Claim 4, 7, 8, 11, 12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Marchini (US 2009/0277569) taken in view of Gazuit (DE 2124978).
	As to claims 4, 7, 8 and 12, the rear surface of the arms where it contacts 16 is not specifically described but is depicted as a round element in cross section and given its function in movably contacting the surface (16), it would have been obvious to one having ordinary skill in this art, viewing this depiction and understanding its function, to form it as a rotatable roller with an expectation of minimizing friction between the arm and element 16, only the expected and predictable results being achieved.  A method as defined in claims 11, 14 and 15 would likewise have been obvious as Marchini forms tires using the apparatus.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Gazuit (US 3,887,423) and Takasuka (US 2006/0180263) are other examples of tire forming apparatus with arms that include an intermediate connecting portion but are at present no more relevant than the applied prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY L KNABLE whose telephone number is (571)272-1220. The examiner can normally be reached Part Time - Mon, Tue, Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEOFFREY L KNABLE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        



G. Knable
February 7, 2022